Exhibit 10.33

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of June 1, 2006 (the
“Effective Date”), by and between Technical Olympic USA, Inc., a Delaware
corporation (the “Employer”), and George Stengos (the “Employee”).

WHEREAS, the Employee currently serves as a member of the Employer’s Board of
Directors and also provides additional services for the Employer beyond the
scope of his Board membership, which additional services are presently provided
by Employee to Employer without compensation;

WHEREAS, the Employer seeks to expand the range of services to be provided by
Employee to Employer and to compensate Employee for the provision of these
services through an incentive compensation package;

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Employee with the Employer;

NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:

1. Definitions. For the purposes of this Agreement, terms have the meanings
defined herein or on Exhibit A attached hereto unless the context otherwise
requires.

2. Employment, Term and Duties.

2.1 Employment Term. The Employer hereby employs the Employee, and the Employee
hereby accepts employment by the Employer, upon the terms and conditions set
forth herein for an initial period to begin on the Effective Date and end on the
first anniversary thereof, unless terminated earlier in accordance with the
provisions of Section 4. Unless either Employer or Employee provides notice of
non-renewal to the other at least thirty days prior to expiration of the
then-effective employment term, this Agreement shall be automatically extended
for an additional one year period.

2.2 Duties. The Employee will serve as Executive Vice President of the Employer
during the Employment Period and will have such duties and responsibilities as
are reasonably consistent with such position as described on Exhibit B attached
hereto and shall perform such special assignments as may be assigned or
delegated to the Employee from time to time by the Chief Executive Officer or
the Board of Directors of the Employer. In the performance of his duties
hereunder, the Employee shall report to the Chief Executive Officer of the
Employer. The Employee shall perform work as assigned by the Chief Executive
Officer, and shall work with the senior management of the Employer in the
advancement of the best interests of the Employer.

It is acknowledged that the Employee is a member of the Board of Directors and
that his activities as a director shall not materially interfere with his duties
and responsibilities under this Agreement.

2.3 Location. Employee’s place of employment hereunder shall be in the greater
Athens, Greece metropolitan area, unless the Employee consents otherwise in
writing; provided, however, that the Employee shall travel as reasonably
necessary to perform his obligations and duties to the Employer.

3. Compensation and Benefits.

3.1 Base Salary. The Employee shall receive a base salary at the annual rate of
$300,000, payable in installments consistent with the Employer’s normal payroll
schedule, and subject to applicable withholding and other taxes.

3.2 Bonuses and Benefits. The Employee shall not receive any bonuses or any
other compensation for services rendered under this Agreement, unless approved
by the Board of Directors and any relevant Board Committee(s).

The Employee has agreed to waive the right to participate in any employee
benefit plan of the Employer (to the extent possible without causing any plan
that is intended to qualify under any provision of the Internal Revenue Code to
fail to qualify or to become disqualified). The Employee hereby acknowledges
that his waiver is knowing and voluntary, and is an integral part of the
compensation package negotiated by the Employee with the Employer and contained
in this Agreement.

4. Termination.

4.1 Death. This Agreement will terminate automatically upon the death of the
Employee.

4.2 Termination Notice. Any other termination of the Employee’s employment shall
be by written notice to the other party, indicating the specific reason therefor
and the date of the Employee’s termination of employment; provided, however,
that such date may not be earlier than thirty (30) days from the date of notice.

4.3 Termination Pay. Upon termination of the Employee’s employment for any
reason, the Employer will be obligated to pay the Employee or the Employee’s
estate, as the case may be, only the Accrued Obligations, payable via wire
transfer to an account designated by the Employee or the Employee’s legal
representative in a lump sum in cash within thirty (30) Business Days of the
date of termination. In the event of Employer’s termination of Employee without
cause, Employer shall also be obligated to pay the Employee or Employee’s
estate, as the case may be, the salary amounts otherwise payable under this
Agreement for the remaining term.

5.  Non-Competition and Non-Interference.

5.1 Acknowledgments. The Employer acknowledges that it is providing the Employee
with Confidential Information in order for the Employee to perform his duties
under this Agreement. The Employee acknowledges that (a) the services to be
performed by him under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character, and (b) the provisions of this
Section 5 are reasonable and necessary to protect the Confidential Information,
goodwill and other business interests of the Employer.

5.2 Covenants of the Employee. The Employee covenants that he will not, directly
or indirectly:

(a) during the Noncompete Period, without the express prior written consent of
the Board of Directors, as owner, officer, director, employee, stockholder,
principal, consultant, agent, lender, guarantor, cosigner, investor or trustee
of any corporation, partnership, proprietorship, joint venture, association or
any other entity of any nature, engage, directly or indirectly, in the Business
in (i) any county in any state, or any county contiguous with a county, in which
the Employer or any of its Affiliates is conducting Business activities or has
conducted such Business activities during the prior twelve (12) months, and
(ii) any county in which the Employer or any of its Affiliates is conducting
other business; provided, however, that the Employee may purchase or otherwise
acquire for passive investment up to 3% of any class of securities of any such
enterprise if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934;

(b) whether for the Employee’s own account or for the account of any other
person, at any time during his employment with the Employer or its Affiliates
(except for the account of the Employer and its Affiliates) and the Non-Compete
Period, solicit Business of the same or similar type being carried on by the
Employer or its Affiliates, from any person known by the Employee to be a
customer of the Employer or its Affiliates, whether or not the Employee had
personal contact with such person during the Employee’s employment with the
Employer;

(c) whether for the Employee’s own account or the account of any other person
and at any time during his employment with the Employer or its Affiliates and
the Non-Compete Period, (i) solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is an employee of the
Employer or an Affiliate, or in any manner induce, or attempt to induce, any
employee of the Employer or its Affiliate to terminate his employment with the
Employer or its Affiliate; or (ii) interfere with the Employer’s or its
Affiliate’s relationship with any person who at any time during the Employment
Period, was an employee, contractor, supplier, or customer of the Employer or
its Affiliate; or

(d) at any time after the termination of his employment, disparage the Employer
or its Affiliates or any shareholders, directors, officers, employees, or agents
of the Employer or any of its Affiliates, so long as the Employer does not
disparage the Employee.

If any covenant in this Section 5.2 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee. The Employee hereby
agrees that this covenant is a material and substantial part of this Agreement
and that: (i) the geographic limitations are reasonable; (ii) the term of the
covenant is reasonable; and (iii) the covenant is not made for the purpose of
limiting competition per se and is reasonably related to a protectable business
interest of the Employer. The period of time applicable to any covenant in this
Section 5.2 will be extended by the duration of any violation by the Employee of
such covenant.

6. Non-Disclosure Covenant.

6.1 Acknowledgments by the Employee. The Employee acknowledges that (a) during
the Employment Period, the Employee will be afforded access to Confidential
Information; (b) public disclosure of such Confidential Information could have
an adverse effect on the Employer and its business; and (c) the provisions of
this Section 6 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information.

6.2 Covenants of the Employee. The Employee covenants as follows:

(a) Confidentiality. During and after his employment with the Employer and its
Affiliates, the Employee will hold in confidence the Confidential Information
and will not disclose it to any person other than in connection with the
performance of his duties and obligations hereunder, except with the specific
prior written consent of the Board of Directors or the Chief Executive Officer;
provided, however, that the parties agree that this Agreement does not prohibit
the disclosure of Confidential Information where applicable law requires,
including, but not limited to, in response of subpoenas and/or orders of a
governmental agency or court of competent jurisdiction. In the event that the
Employee is requested or becomes legally compelled under the terms of a subpoena
or order issued by a court of competent jurisdiction or by a governmental body
to make any disclosure of Confidential Information, the Employee agrees that he
will (i) immediately provide the Employer with written notice of the existence,
terms and circumstances, surrounding such request(s) so that the Employer may
seek an appropriate protective order or other appropriate remedy, (ii) cooperate
with the Employer in its efforts to decline, resist or narrow such requests and
(iii) if disclosure of such Confidential Information is required in the opinion
of counsel, exercise reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such disclosed
information.

(b) Trade Secrets. Any trade secrets of the Employer will be entitled to all of
the protections and benefits under the federal and state trade secret and
intellectual property laws and any other applicable law. If any information that
the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement, so long as it otherwise meets the definition of
Confidential Information. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(c) Removal. The Employee will not remove from the Employer’s premises (except
to the extent such removal is for purposes of the performance of the Employee’s
duties at home or while traveling, or except as otherwise specifically
authorized by the Employer) any document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form belonging to the Employer or used in the Employer’s business
(collectively, the “Proprietary Items”). All of the Proprietary Items, whether
or not developed by the Employee, are the exclusive property of the Employer.
Upon termination of his employment, or upon the request of the Employer during
the Employment Period, the Employee will return to the Employer all of the
Proprietary Items and Confidential Information in the Employee’s possession or
subject to the Employee’s control, and the Employee shall not retain any copies,
abstracts, sketches, or other physical embodiment, including electronic or
otherwise, of any of the Proprietary Items or Confidential Information.

7. General Provisions of Section 5 and 6.

7.1 Injunctive Relief and Additional Remedy. The Employee acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of Sections 5 and 6 of this Agreement would be irreparable and that
an award of monetary damages to the Employer for such a breach would be an
inadequate remedy. Consequently, the Employer will have the right, in addition
to any other rights it may have, to obtain a temporary restraining order and/or
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement. The Employee waives any
requirement for the Employer’s securing or posting of any bond in conjunction
with any such remedies. The Employee further agrees to and hereby does submit to
in personam jurisdiction before each and every court for that purpose.

7.2 Covenants of Sections 5 and 6 are Essential and Independent Covenants. The
covenants of the Employee in Sections 5 and 6 are essential elements of this
Agreement, and without the Employee’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement or continued the
employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer. In addition, the
Employee’s covenants in Sections 5 and 6 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise will not excuse the Employee’s breach of any covenant in Sections 5
or 6. Notwithstanding anything in the Agreement to the contrary, (i) the
covenants and agreements of the Employee in Sections 5 and 6 shall survive the
termination of the Agreement, except as provided below, and (ii) the covenants
and agreements in Section 5.2(a) shall be effective as of the Effective Date.

8. General Provisions.

8.1 Indemnification. The Employer shall indemnify and hold harmless the Employee
to the fullest extent permitted by applicable law against all costs (including
reasonable attorneys’ fees and costs), judgments, penalties, fines, amounts paid
in settlements, interest and all other liabilities incurred or paid by the
Employee in connection or in any way associated with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Employee was or is a party or is threatened to be
made a party by reason of the fact that the Employee is or was an officer,
employee or agent of the Employer, or any of its subsidiaries or Affiliates,
including any property owner or condominium association that the Employee has
been asked to serve on by the Employer, or by reason of anything done or not
done by the Employee in any such capacity or capacities, provided that the
Employee acted in good faith, and in a manner the Employee reasonably believed
to be in or not opposed to the best interests of the Employer, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful. The Employer also shall pay any and all expenses
(including attorney’s fees) incurred by the Employee as a result of the Employee
being called as a witness in connection with any matter involving the Employer
and/or any of its officers or directors. Nothing herein shall limit or reduce
any rights of indemnification to which the Employee might be entitled under the
organizational documents of the Employer or as allowed by applicable law.

8.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

8.3 Notices. All notices, consents, waivers, and other communications required
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by certified mail, return receipt requested, the same day or the
next day, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service, in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

         
If to the Employer:
  With a copy to:

Technical Olympic USA, Inc.
  Patricia M. Petersen

4000 Hollywood Blvd., Suite 500-N
  General Counsel

Hollywood, Florida 33021
  At the same address

Attn: Antonio B. Mon, CEO
  Facsimile No.:

Facsimile No.: (954) 364-4020
    (281) 243-0116  
If to the Employee:
       
George Stengos c/o Technical Olympic S.A. 20 Solomou Street
  With a copy to:

Ana Kalamaki
    —  
Athens 17456 Greece
    —  
Facsimile No.: 3010 995-5586
    —  

8.4 Entire Agreement; Supersedure. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and hereby
expressly terminates, rescinds, replaces and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.

8.5 Governing Law; Submission to Jurisdiction. THIS AGREEMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS IN BROWARD COUNTY, FLORIDA, FOR THE PURPOSES OF
ANY PROCEEDING ARISING OUT OF THIS AGREEMENT.

8.6 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

8.7 Tax Withholdings. The Employer shall withhold from all payments hereunder
all applicable taxes that it is required to withhold with respect to any
payments and benefits provided under this Agreement.

8.8 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and a member of the Board of Directors
authorized by the Board of Directors to execute the same. No waiver by either
party hereto at any time of any breach by the other party hereto of, or in
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

8.9 Survival. The provisions of Sections 4, 5, 6, 7, and 8 shall survive the
termination of this Agreement.

8.10 Counterparts. This Agreement may be executed in any number of counterparts,
by original or facsimile signatures, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective for all purposes as of the Effective Date.

      TECHNICAL OLYMPIC USA, INC.   EMPLOYEE
By: /s/ Antonio B. Mon
  /s/ George Stengos
 
   
Name: Antonio B. Mon
  Name: George Stengos

Title: Chief Executive Officer

1

Exhibit A

Definitions

“Accrued Obligations” means, at the relevant date, any earned but unpaid salary.

“Affiliate” means a person or entity who or which, (i) with respect to an
entity, directly, or indirectly through one or more intermediaries, controls, or
is controlled by, or is under common control with, such entity or (ii) with
respect to the Employee, is a parent, spouse or issue of the Employee, including
persons in an adopted or step relationship.

“Board of Directors” means the board of directors of the Employer.

“Business” means the business of developing land for, and the design and
construction of, and the promotion, marketing and sale of, single-family
residences, townhouses, and condominiums.

“Business Day” shall mean any day other than a Saturday, Sunday or bank holiday
recognized in Hollywood, Florida.

“Confidential Information” means any and all intellectual property of the
Employer (or any of its Affiliates), including but not limited to:

(a) trade secrets concerning the business and affairs of the Employer (or any of
its Affiliates), product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret under federal, state or other applicable law; and

(b) information concerning the business and affairs of the Employer (or any of
its Affiliates) (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Employer (or any of its Affiliates) containing or based, in whole or in part, on
any information included in the foregoing.

Notwithstanding the foregoing, Confidential Information shall not include
information otherwise lawfully known generally by or readily accessible to the
trade or general public other than by the improper disclosure by the Employee.

“Employment Period” means the term of the Employee’s employment under this
Agreement.

“Noncompete Period” means the period beginning on the Effective Date and ending
on the first anniversary of the Employee’s termination of employment with the
Employer.

2

Exhibit B

Summary of Duties and Responsibilities

At the direction of the Chief Executive Officer or the Board of Directors of the
Employer, Employee’s duties and responsibilities as Executive Vice President
shall include, but would not be limited to, the following:



  •   Advise, counsel, and support the Employer in cultivating and developing
business, commercial, banking, and investor relations in Europe.



  •   Arrange and participate in road shows, presentations, trade conferences,
investor meetings, and other events anywhere in the USA or Europe, and handle
all matters relating to the logistical details of same when such events take
place in Europe.



  •   Manage communications from representatives of Employer’s majority
shareholder (located in Greece) and the Employer, including but not limited to
ensuring accuracy in language translation and interpretation.



  •   Advise the Chief Executive Officer of the Employer on any and all matters
relating to shareholder relations.

3